Henry County Bancshares 10-K EXHIBIT 32 CERTIFICATION OF CEO AND CFO PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO §-OXLEY ACT OF 2002 In connection with the Form 10-K of Henry County Bancshares, Inc. (the “Company”) for the year ending December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), David H. Gill, Chief Executive Officer of the Company, and Charles W. Blair, Jr., Chief Financial and Accounting Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, to the best of his/her knowledge that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. /s/ David H. Gill David H. Gill Chief Executive Officer March30, 2011 /s/ Charles W. Blair, Jr. Charles W. Blair, Jr. Chief Financial and Accounting Officer March30, 2011 This certification accompanies this Report pursuant to §906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of §18 of the Securities Exchange Act of 1934, as amended.
